[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                      FILED
                                                             U.S. COURT OF APPEALS
                               No. 10-11155                    ELEVENTH CIRCUIT
                           Non-Argument Calendar                DECEMBER 7, 2010
                         ________________________                   JOHN LEY
                                                                     CLERK
                   D.C. Docket No. 2:97-cr-14003-KMM-2

UNITED STATES OF AMERICA,

                                                lllllllllllllllllllllPlaintiff - Appellee,

                                    versus

FIDENCIO GONZALES,
a.k.a. Chita,

                                             lllllllllllllllllllllDefendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (December 7, 2010)

Before TJOFLAT, EDMONDSON and MARTIN, Circuit Judges.

PER CURIAM:

     Fidencio Gonzales appeals the revocation of his supervised release and his
60-month sentence for violating the terms of his supervised release. After a

thorough review of the parties’ briefs and the record, we affirm.

                                          I.

      Gonzales first challenges the district court’s revocation of his supervised

release. “We generally review a district court's revocation of supervised release

for an abuse of discretion.” United States v. Velasquez Velasquez, 524 F.3d 1248,

1252 (11th Cir. 2008). Supervised release may be revoked if the district court

finds, by a preponderance of the evidence, that the defendant violated a condition

of the supervised release. 18 U.S.C. § 3583(e)(3). Gonzales argues that the

district court erred in finding that he intended to distribute the eight grams of

cocaine in his possession. Intent to distribute may be inferred from circumstantial

evidence. See United States v. Poole, 878 F.2d 1389, 1392 (11th Cir. 1989) (per

curiam) (“Intent to distribute can be proven circumstantially from, among other

things, the quantity of cocaine and the existence of implements such as scales

commonly used in connection with the distribution of cocaine.”). The record

shows that the cocaine in Gonzales’s possession was packaged in fifteen plastic

baggies. The two experienced arresting officers testified that this was an

indication that the cocaine was intended for sale or distribution. This evidence

was sufficient to support the district court’s finding that Gonzales intended to

                                           2
distribute the cocaine. We therefore conclude that the district court did not abuse

its discretion in revoking Gonzales’s supervised release.

                                               II.

       Gonzales next argues that his 60-month sentence is substantively

unreasonable.1 We review the substantive reasonableness of a sentence for abuse

of discretion in light of the totality of the circumstances. Gall v. United States,

552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). “[T]he party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both th[e] record and the factors in [18 U.S.C. § 3553(a)].” United States

v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “[O]rdinarily we would expect a

sentence within the Guidelines range to be reasonable.” Id.

       Gonzales argues that the district court failed to adequately and properly


       1
         In his statement of the issues, Gonzales challenges both the substantive and procedural
reasonableness of his sentence. In his argument, however, Gonzales challenges only the
substantive reasonableness of his sentence. We conclude that Gonzales has waived the issue of
procedural reasonableness. See United States v. Gupta, 463 F.3d 1182, 1195 (11th Cir. 2006)
(“We may decline to address an argument where a party fails to provide arguments on the merits
of an issue in its initial or reply brief. Without such argument the issue is deemed waived.”).
Even if Gonzales had not waived the issue, we would review only for plain error because
Gonzales’s objection at sentencing challenged only the substantive reasonableness of his 60-
month sentence. See United States v. Massey, 443 F.3d 814, 818 (11th Cir. 2006). For this
Court to correct plain error at sentencing, a defendant must establish that there is a reasonable
probability that, but for the error, he would have received a lesser sentence. United States v.
Arias-Izquierdo, 449 F.3d 1168, 1190 (11th Cir. 2006). As Gonzales has not shown that he
received a longer sentence because of a procedural error, he could not prevail under plain error
review.

                                                3
consider his history and characteristics and the nature and circumstances of the

offense, as required by § 3553(a)(1), and imposed a sentence that was greater than

necessary to comply with the purposes of sentencing set forth in § 3553(a)(2).

Gonzales’s advisory guideline range was 51 to 60 months. His original conviction

was for conspiracy to possess with intent to distribute cocaine and cocaine base in

violation of 21 U.S.C. § 846. Given that Gonzales’s original conviction was for

conduct similar to the violation that resulted in the revocation of his supervised

release, we cannot say that his within-guideline sentence of 60 months is

unreasonable. See § 3553(a)(2) (requiring courts to consider the need for the

sentence “to afford adequate deterrence to criminal conduct,” and “to protect the

public from further crimes of the defendant”).

      For these reasons, both the revocation of Gonzales’s supervised release and

his 60-month sentence are AFFIRMED.




                                          4